DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 19, 2022 is acknowledged.

Response to Amendment
Claims 1, 7, 8, 10, 11, and 13-20 have been amended.  Claim 21 is new.  Claims 1-21 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.  The rejections to claims 12-19 have been withdrawn.
II. Double Patenting

Claims 1—20 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims of U.S. Patent No. 10,970,691. Without acquiescing to the propriety of the rejections and solely to advance prosecution, Applicant submits a terminal disclaimer to obviate these rejections. Accordingly, Applicant respectfully requests that Examiner withdraw the nonstatutory double patenting rejection.

Withdrawn based on the Terminal Disclaimer.

III. All Claims are Patentable under 35 U.S.C. § 101

Regarding the rejection of Claims 1-11 and 20 as allegedly being directed to an abstract idea, Applicant submits that the pending claims are not directed to a judicial exception and, even if they were, are integrated into a practical application and are significantly more than any such judicial exception. Solely to advance prosecution and without acceding to the propriety of the rejections, Applicant proposes to amend Claims 1 and 20 to further emphasize that the claims are directed to patent-eligible subject matter. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 101 rejections of Claims 1-11 and 20.

A. Claims 1-11 and 20 Are Patent Eligible Under USPTO Step 2A Because They Do Not Recite a Judicial Exception and Are Integrated Into a Practical Application

Under Alice step one, claims are “consider[ed]...as a whole...and read...in light of the specification.” Packet Intelligence LLC v. NetScout Sys., Inc., 965 F.3d 1299, 1309 (Fed. Cir. 2020). In other words, “[t]he ‘directed to’ inquiry...cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (emphasis in original). Importantly, the Federal Circuit has recognized that “software-based innovations can make ‘non-abstract improvements to computer technology’ and be deemed patent-eligible subject matter at step 1.” Packet Intelligence, 965 F.3d at 1309 (quoting Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304 (Fed. Cir. 2018) (quoting Enfish, 822 F.3d at 1335—36)). 

The Manual of Patent Examining Procedure (MPEP) explains that Step 2A of the subject matter eligibility analysis is divided into two prongs: Prong One asks whether the claim recites a judicial exception. See MPEP § 2106.04(ID. Judicial exceptions include laws of nature, natural phenomena, or one of the abstract idea groupings enumerated in the MPEP — mathematical concepts, certain methods of organizing human activity, and mental processes. Jd. “If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception...and thus the claim is eligible...without further analysis.” Jd. Otherwise, the claim requires further analysis under Prong Two, which asks whether “the claim recite[s] additional elements that integrate the judicial exception into a practical application.” Od. Applicant respectfully submits that the Claims are directed to patent eligible subject matter.

1. Claims 1-11 and 20 Are Patent Eligible Because They Do Not Fall Under Enumerated Groupings of Abstract Idea 

At Step 2A Prong One of the subject matter eligibility analysis, the Office Action alleges that the claims fall within the “certain methods of organizing human activity” grouping of abstract ideas. Office Action p. 5. Applicant respectfully disagrees. The Office Action improperly “oversimplif[ies] the claims by looking at them generally and failing to account for the specific requirements of the claims.”” MPEP §2106.05(a) (internal quotation marks and citations omitted). The instant claims do not merely recite “methods of organizing human activity,” but instead recite several detailed steps and features that point to specific improvements in computing device capabilities. See, e.g., Core Wireless Licensing v. LG Electronics, Inc., 880 F.3d 1356, 1361—62 (Fed. Cir. 2018); Enfish, 822 F.3d at 1338-39; Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348-49 (Fed. Cir. 2017); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017); Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018). 

For example, amended independent Claim 1 describes a specific set of hardware for performing specific computerized actions, including, inter alia: 

one or more processors; 
an antenna; 
an embedded near-field communication (NFC) chip; and 
memory configured to store instructions to cause the one or more processors to: 
receive existing transaction card data; 
receive new transaction card data from an account provider system; 
determine whether the new transaction card data is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm; and 
responsive to determining the new transaction card data is unique: 
create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; 
transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; 
receive, via the wireless connection, a response from the reprogrammable transaction card; 
determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; 
deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and 
transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data. 

(Emphasis added). Amended independent Claim 20 recites similar features.


A somewhat recent decision of the Board is instructive in this case. In Ex Parte Fanaru, the Board overturned an examiner’s rejection of claims based on patent eligibility. Appeal No. 2017-002898, Patent App. No. 13/287,831, 2019 WL 325946, (PTAB Jan. 22, 2019). There, the application at issue was “directed to ‘[d]ifferent analytics data systems [used to] analyze data and produce reports for a user to view.’” Id. at *1. More specifically, representative Claim 1 recited:


A method for providing services corresponding to productivity applications comprising:

collecting usage information from devices connected to a computing system in response to inputs to the devices, the usage information including occurrences of usage events generated by the devices, the usage events being associated with activities related to content encoded on a data store;

providing an interface for configuring the usage events and to provide the usage information;

receiving by an analytics engine the usage information and aggregating the usage information for a specified period of time; and

automatically altering operations of the computing system based on the aggregated usage information, the operations including at least one of a retention time of the content, a crawl policy of the content, a backup policy of the content, a restore schedule of the content, and one or more storage tier levels of the content. 

(emphasis added). Noting the effect of the 2019 PEG, the Board found that “[in] light of our guidance [and] because collecting usage information is not a mathematical concept, an identified method of organizing human activity, or a mental process, we conclude ‘collecting usage information’ it [sic] is not an abstract idea.” Id. at *5 (emphasis added).

The instant claims recite patent eligible subject matter for at least reasons similar to the Board’s reasoning in Ex Parte Fanaru. In particular, amended Claim 1 recites “receive existing transaction card data,” “receive new transaction card data from an account provider system,” “determine whether the new transactions card data is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm,” and “responsive to determining the new transaction card data is unique: create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; receive, via the wireless connection, a response from the reprogrammable transaction card;...and transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data,” which are at least as far from “a mathematical concept, an identified method of organizing human activity, or a mental process” as the “collecting usage information” limitation of Ex Parte Fanaru. Accordingly, the rejected claims are not properly categorized in any of the groupings of abstract ideas enumerated by the 2019 PEG, resulting in “the claim[s being] eligible at Prong One of revised Step 2A.” See id. at 54.

Applicant is using a computer for collecting and storing transaction card information.  The card information could be many things including:
“New transaction card data may include, for example, a new transaction card number, a new transaction card expiration date, a new transaction card authentication code, new transaction card display data, a new transaction card balance, a new transaction card spending limit, a new transaction card rate, and/or any combination of the above. A portion of existing transaction card data deleted may include, for example, a transaction card number, a transaction card expiration date, a transaction card authentication code, transaction card display data, a transaction card balance, a transaction card spending limit, a transaction card rate, and/or any combination of the above.” [00012]
Providing card balance or spending limits to a card is providing financial information and comprises a commercial interaction.  Updating credit information on a credit card is a commercial interaction.


2. Claims 1-11 and 20 Are Patent Eligible Because They Recite a Practical Application

Even assuming arguendo that the instant claims do fall into one of the enumerated groupings of abstract ideas, which Applicant does not concede, the claims are patent eligible because they integrate any alleged judicial exception into a practical application. As explained by the MPEP, “mere recitation of a judicial exception does not mean that the claim is “directed to’ that judicial exception under Step 2A Prong Two.” MPEP § 2106.04(ID(A)(2). Accordingly, a claim that recites a judicial exception may not be directed to the judicial exception if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Id.

To determine whether the claims integrate a judicial exception into a practical application, the Examiner must analyze “the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception.” MPEP § 2106.04(d)(ID). “Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.... Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other.” Id.

Significantly, the MPEP explains that the “routine and conventional” consideration should not be applied under Step 2A Prong Two. “[T]he claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” MPEP § 2106.04(d)(1).

Applicant respectfully submits that the claims are patent-eligible because the claims integrate the alleged abstract idea by using a computing system that includes various components including “one or more processors,” “an antenna,” “an embedded near-field communication (NFC) chip,” and “memory” in a “meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” MPEP § 2106.04(d). For example, amended independent Claim 1 recites “[a] user device comprising:”

one or more processors; 
an antenna; 
an embedded near-field communication (NFC) chip; and 
memory configured to store instructions to cause the one or more processors to: 
receive existing transaction card data;
receive new transaction card data from an account provider system; 
determine whether the new transaction card is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm; and
responsive to determining the new transaction card data is unique:
create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; 
transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; 
receive, via the wireless connection, a response from the reprogrammable transaction card; 
determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; 
deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and 
transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data.

(Emphasis added). Amended independent Claim 20 recites similar features. That is, the Applicant’s claimed technology provides an unconventional improvement in the providing of new transaction card information for reprogramming of a transaction card. The claimed technology allows for the receipt of existing and new transaction card data, the comparing of the existing and new transaction card data using a comparison algorithm to ensure the new transaction card data is unique, and responsive to determining the new transaction card data is unique, the establishing of a wireless connection with a reprogrammable transaction card, and the transmitting of the new transaction card data and instructions to store the new transaction card data on the reprogrammable transaction card.

Accordingly, because the claims “appl[y] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (i.e., preemption), and provide an improvement to a technical field, the claims integrate a judicial exception into a practical application. Id.

For at least the above reasons, Claims 1—11 and 20 are patent eligible at either Prong One or Prong Two of the Step 2A analysis.

Steps such as receiving and transmitting are usually insignificant extra solution activity.  Using a comparison algorithm is clamed at a high level of generality as is deactivate the wireless connection.

B. Claims 1-11 and 20 Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Significantly More than an Abstract Idea

Even if the claims are directed to an abstract idea, which Applicant does not concede, they are patent eligible because they recite an inventive concept that is significantly more than the alleged abstract idea. The Step 2B inquiry asks whether “the additional elements recited in the claims contribute an inventive concept.” MPEP § 2106.05. Applicant notes that a relevant consideration for evaluating whether the claims provide an inventive concept is “adding a specific limitation other than what is well-understood, routine, conventional activity in the field.” Id. The Federal Circuit reinforced this notion by establishing that “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact” that “must be proven by clear and convincing evidence.” Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018) (citing Microsoft Corp. v. 41 Ltd. P’ship, 564 U.S. 91, 95 (2011)). “As such, an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry.” MPEP § 2106.05. And while the Office Action alleges (at p. 7) that the claims provide “[mJere instructions to apply an exception using a generic computer component,” Applicant reiterates that one “must consider the claim as a whole to determine whether the claim is directed to...something more.” Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1011 (Fed. Cir. 2018) (emphasis added). Relying solely on the implementation of a claimed method on an allegedly generic computing device is insufficient to uphold a determination that the claimed method fails to recite significantly more without considering other limitations of the claim. See id.

Applicant’s specification does not teach how deactivate happens, therefore they must be relying on one of ordinary skill in the art to be able to figure out how to do this (see para. [00036] of the disclosure).  It is also claimed at a high level of generality.

Applicant respectfully submits that the instant claims do involve more than performance of well-understood, routine, and conventional activities previously known to the industry. For example, amended independent Claim 1 recites at least “one or more processors [that]...receive existing transaction card data,” “receive new transaction card data from an account provider system,” “determine whether the new transaction card data is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm,” and “responsive to determining the new transaction card data is unique: create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; receive, via the wireless connection, a response from the reprogrammable transaction card; determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data.” (Emphasis added). Amended independent Claim 20 recites similar features. And as the Federal Circuit recently reaffirmed, “when the claim limitations involve more than performance of well-understood, routine, and conventional activities previously known to the industry’”—as is the case here—“[t]he second step of the Alice test is satisfied.” Berkheimer, 881 F.3d at 1367 (internal quotation marks and punctuation omitted) (citing Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)); see also Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 373 U.S. 208, 224—25 (2014).

In summary, as discussed above, the claims are not directed to an abstract idea and are thus directed to patent eligible subject matter at step one of Alice. Moreover, even if the claims are deemed to be directed to an abstract idea under step one of Alice, they recite an inventive concept such that the claims are directed to patent eligible subject matter under step two of Alice.

Accordingly, for at least the reasons discussed, Applicant respectfully submits that Claims 1-11 and 20 are directed to patent eligible subject matter. Accordingly, Applicant respectfully requests that the Examiner withdraw the patent eligibility rejections of Claims 1-11 and 20.

Claim 20 does not teach some of the above argued steps (e.g. responsive to…).

What amounts to significantly more (Claim 1):

A user device comprising: 
one or more processors; 
an antenna; 
an embedded near-field communication (NFC) chip; and 
memory configured to store instructions to cause the one or more processors to: 
receive existing transaction card data;
receive new transaction card data from an account provider system; 
determine whether the new transaction card is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm; and
responsive to determining the new transaction card data is unique:
create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; 
transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; 
receive, via the wireless connection, a response from the reprogrammable transaction card; 
determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; 
deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and 
transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data.

The user device could be a generic computer.  Using a comparison algorithm is claimed and taught at a high level of generality and is just computer software.  Response to determining… create a connection may not even be taught, and is at a high level of generality.  Deactivate the connection is claimed at a high level of generality.  

Based on the above, the rejection is respectfully maintained but modified for the claim amendment.

Applicant adds new claim, pg. 16 of Remarks:

IV. New Claims
With this Response, Applicant adds Claim 21. Applicant respectfully submits that this claim recites no new subject matter. See, e.g., Specification, J [0089]-[0091] and FIG. 3. Applicant respectfully submits that Claim 21 is patentable at least by virtue of its dependency and for the additional features recited therein. Accordingly, Applicant respectfully requests that Claim 21 be allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11, 20, and 21 are directed to a system, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 20.  Claim 1 recites the limitations of:
A user device comprising: 
one or more processors; 
an antenna; 
an embedded near-field communication (NFC) chip; and 
memory configured to store instructions to cause the one or more processors to: 
receive existing transaction card data;
receive new transaction card data from an account provider system; 
determine whether the new transaction card is unique by comparing the new transaction card data to the existing transaction card data using a comparison algorithm; and
responsive to determining the new transaction card data is unique:
create, with the antenna, a wireless connection between the user device and a reprogrammable transaction card; 
transmit, via the wireless connection, the new transaction card data and instructions to store the new transaction card data on an embedded microchip of the reprogrammable transaction card; 
receive, via the wireless connection, a response from the reprogrammable transaction card; 
determine, with the one or more processors, that the new transaction card data is stored on the reprogrammable transaction card based on the response; 
deactivate, with the NFC chip and the one or more processors, the wireless connection between the user device and the reprogrammable transaction card; and 
transmit a confirmation to the account provider system that the reprogrammable transaction card has been updated with the new transaction card data.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. transmit transaction card data, determine transaction card data is stored).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 20 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: user device comprising processor, antenna, near-field communication chip (NFC), memory (Claim 1); user device comprising processor, antenna, near-field communication (NFC) chip, and memory (claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. [0006] of Applicant’s specification that teaches user device may include hardware and software components and para. [0030] where user device is various existing devices such as mobile devices, tablet computers, etc.  See para. [00012] where the data may be credit or spending limits or card balance data. Using a comparison algorithm is taught and claimed at a high level of generality (see para. [00047] of the disclosure.  Create a wireless connection with an antenna and reprogrammable transaction card is claimed at a high level of generality with no indication of an improvement to prior wireless connection technology (e.g. see para. [00091]).  This is also true for deactivate the wireless connection, which is claimed at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receive, transmit, and store are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-11 and 21 further define the abstract idea that is present in independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Claims 9 and 10 as claimed are too high level of generality (e.g. NFC chip does not do anything).  Therefore, the claims 2-11 and 21 are directed to an abstract idea.  Thus, the claims 1-11, 20, and 21 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has “responsive to determining the new transaction card data is unique: create, with the antenna, a wireless connection…” where no teaching of create a wireless connection responsive to determining new card data is unique can be found in the written description.
Claims 2-11 and 21 are further rejected as they depend from Claim 1.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
	
Prior Art Rejection

A prior art search was performed but does not result in a prior art rejection at this time.

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693